Citation Nr: 0634525	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-33 372	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to exposure to ionizing radiation and/or 
herbicides.

2.  Entitlement to service connection for hearing loss, to 
include as due to exposure to ionizing radiation and/or 
herbicides.

3.  Entitlement to service connection for a psychiatric 
disability (claimed as flashbacks).

4.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to March 1971.  These matters are before the Board of 
Veterans? Appeals (Board) on appeal from a June 2003 rating 
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to exposure to ionizing radiation and/or 
herbicides.

2.  Entitlement to service connection for hearing loss, to 
include as due to exposure to ionizing radiation and/or 
herbicides.

3.  Entitlement to service connection for a psychiatric 
disability (claimed as flashbacks).

4.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to March 1971.  These matters are before the Board of 
Veterans? Appeals (Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas that granted service connection for 
Type II diabetes mellitus, rated 20 percent, effective 
January 27, 2002 and denied service connection for a skin 
rash, hearing loss disability and "flashbacks".  On June 
2006, the veteran cancelled a Travel Board hearing (with no 
cause given).  


FINDINGS OF FACT

1.  The veteran's skin rash (solar lentigo) was first 
manifested many years after his discharge from active 
service, and the preponderance of the evidence is against a 
finding that it is related to event(s) in service, to include 
any exposure to herbicides.

2.  The veteran does not have a hearing loss disability in 
either ear.

3.  The veteran has had a passive-aggressive personality 
disorder diagnosed; he is not shown to have an acquired 
psychiatric disability.

4.  The veteran's diabetes mellitus is treated with oral 
hypoglycemic agent and restricted diet, but does not require 
regulation of activities.


CONCLUSIONS OF LAW

1.  Service connection for solar lentigo (claimed as skin 
rash) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2006).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).
3.  Service connection for a psychiatric disability (claimed 
as flashbacks) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

4.  A rating in excess of 20 percent is not warranted for the 
veteran's diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.119; Diagnostic Code 
(Code) 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  The veteran was provided 
notice complying with elements (1), (2) and (3), above, in a 
March 2003 letter preceding the initial determination in the 
claim.  This letter substantially complied with element (4) 
by informing him to send all medical reports in his 
possession, and to provide information deemed necessary to 
substantiate his claims.  Additional notice was sent by 
letter in January 2004, by Statement of the Case (SOC) in 
September 2003 and Supplemental Statement of the Case (SSOC) 
in June 2004.  A March 2006 letter also properly provided 
(See VAOPGCPREC 8-2003 (Dec. 2003)) notice on the downstream 
issue of the effective date for the award of an increased 
rating.  Everything received to date has been accepted for 
the record, and considered.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  All available pertinent medical 
evidence identified by the veteran has been obtained.  
Medical examination and opinion was obtained to determine the 
nature and etiology of the veteran's skin rash.  Absent any 
competent evidence of a current hearing loss disability, an 
examination or medical opinion regarding such disability is 
not necessary.  See 38 C.F.R. § 3,159; Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).  The veteran failed to report for 
a mental disorders examination and the decision in that 
matter must be based on the evidence of record.  See 
38 C.F.R. § 3.655.  Examination of the veteran's diabetes 
mellitus is not warranted as the next higher rating depends 
on criteria readily established by the clinical findings and 
lay statements of record.  The RO has complied with VA's duty 
to assist the veteran in the development of the facts 
pertinent to his claims.  He is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.  Mayfield, supra.

II.  Factual Basis

The veteran seeks service connection for a skin rash, hearing 
loss disability and "VIETNAM WAR FLASHBACKS."  See VA Form 
526 received January 2003.  He alleges exposure to excessive 
noise while serving on a flight line, and reports having 
worked with nuclear weapons.  He argues he is entitled to 
service connection for a personality disorder which was 
diagnosed in service.  He also seeks a rating in excess of 20 
percent for his diabetes mellitus.

Service personnel records show that he was a weapons mechanic 
with service in the Republic of Vietnam during the Vietnam 
Era.  A Record of Occupational Exposure to Ionizing Radiation 
(DD Form 1141) was not maintained on his behalf (contra-
indicating handling of nuclear weapons).

Service medical records show that during service (in May and 
June 1968) the veteran was seen for a rash described as 
"jock itch".  He was treated with ointment and soaks.

In July 1966, the veteran was seen for complaint of "extreme 
nervousness related to being given [a] dressing down at hands 
[of] NCO."  His problems were deemed administrative rather 
than medical in nature and he was returned to duty.  A 
follow-up consultation in September 1966 assessed him as 
having an isolated emotional reaction to pressure. 

The veteran was referred for psychiatric evaluation in 
November 1970 after demonstrating poor judgment in financial 
matters.  He was having severe marital problems.  He was 
temporarily disqualified from the Human Reliability Program 
(HRP).

On January 29, 1971, the veteran was referred for counseling 
due to marital problems.  Psychiatric evaluation indicated an 
impression of adult situational stress reaction.  He was 
admitted for psychiatric observation on February 1, 1971, 
after intentionally ingesting 6-8 Valium tablets in a 
suicidal gesture.  Psychiatric evaluation found a passive 
aggressive personality disorder, and he was permanently 
disqualified from the HRP program due to gross ineptness at 
handling personal affairs. 

On service separation examination in February 1971, the 
veteran endorsed a history of depression or excessive worry.  
He denied history of skin diseases and hearing loss.  
Psychiatric examination noted a diagnosis of passive-
aggressive personality.  Examinations of the skin and ears, 
including hearing acuity, were normal.  Audiometric testing 
revealed that puretone thresholds (in decibels) were:


500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
15
10
5
10
10

Private medical records (PMRs) reflect that the veteran was 
seen in September 2000 for swelling and rash of the right leg 
as well as blisters on the bottom of his right foot.  
Diagnoses included Type II diabetes mellitus, tinea pedis and 
cellulitis treated with a 1500 American Diabetes Association 
(ADA) diet, Glucovance, Lamisil, Duricef and Spectazole 
cream.  An October 5, 2001 PMR reported a non-healing itchy 
rash on the right arm as well as swelling of the legs.  He 
was noted to be borderline diabetic.  An October 12, 2001 PMR 
noted he was doing better, having lost 7 pounds.  His 
cellulitis had cleared.

A physician's letter in November 2002 reported that the 
veteran's blood sugar was well-controlled with treatment 
consisting of a 1500 ADA diet and Glucovance 1.25/250 mg. 
twice daily.  He was not experiencing any skin infections.

The veteran established care at the VA clinic in November 
2002.  Examination did not reveal any significant findings.  
There were no significant skin lesions.  A follow-up 
consultation in January 2003 included report of "off-and-
on" tingling and numbness of the left hand and fingers.  
Laboratory results were "very good."  Examination revealed 
2+ pretibial edema bilaterally.  There was no thenar atrophy 
or motor sign of the hand.  He was instructed to reduce his 
salt, fluid and calorie intake and that, if he did so, his 
"diabetes may be so easy to control that [he] might not need 
meds."

On March 2004 VA skin examination (with review of the claims 
file), the veteran reported developing skin lesions on both 
forearms, further described as dark spots with itching 
localized to the forearms, in 2002.  The skin condition was 
intermittent yet constant.  Examination demonstrated multiple 
small 1 cm. macular lesions on the forearms with several 
hypopigmented lesions.  The diagnosis was solar lentigo less 
likely than not related to exposure to Agent Orange.  
Unretouched photographs are of record.

III.  Law and regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. 
§ 3.303(c).

The veteran served in the Republic of Vietnam during the 
Vietnam Era and is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(6)(iii).  VA, under the 
authority of the Agent Orange Act of 1991, has determined 
that a presumption of service connection based on exposure to 
herbicides in the Republic of Vietnam during the Vietnam era 
is not warranted for disorders which are not enumerated by 
regulation.  See 61 Fed. Reg. 41442 (1996); 64 Fed. Reg. 
59232, 59236-37 (1999).  Solar lentigo is not an enumerated 
disorder.  38 C.F.R. § 3.309(e).

As noted above, a DD Form 1141 was not maintained on the 
veteran's behalf.  See 38 C.F.R. § 3.311(a)(2)(iii).  Neither 
solar lentigo or hearing loss is among the types of diseases 
that may be presumptively service connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Furthermore, neither is deemed a 
"radiogenic disease" under 38 C.F.R. § 3.311 and no evidence 
has been submitted or cited that would indicate either may be 
a radiogenic disease.  See 38 C.F.R. § 3.311(b).  
Consequently, these provisions clearly do not apply.

Nonetheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

To establish entitlement to service connection under the 
general law and regulations governing service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 to the symptoms shown.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from the disability being rated in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings shall be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Diabetes mellitus is rated under Code 7913, which provides 
for a 20 percent rating if the condition requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  The next higher rating, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
(emphasis added) regulation of activities.  A 60 percent 
rating requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Code 7913.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

A.  Skin rash

The veteran's skin disorder on his forearms was diagnosed as 
solar lentigo on VA examination in March 2004.  This skin 
disorder was not shown in service and, according to the post-
service medical records and the veteran's own statements, was 
not manifested until many years after his discharge from 
active service.  Solar lentigo is not among the diseases 
subject to presumptive service connection for exposure to 
herbicides under 38 C.F.R. § 3.309, and the sole medical 
opinion of record indicates that his solar lentigo is less 
likely than not causally related to his exposure to 
herbicides in service.  As discussed above, there is no basis 
to consider service connection for solar lentigo as due to 
the claimed exposure to ionizing radiation.

As was noted above, the veteran was seen in service for a 
skin rash characterized as jock itch which was treated with 
cream and soaks, and resolved (as it was not noted later in 
service, or noted or reported on service separation 
examination).  [The rating decision denying this claim also 
noted other skin complaints in service.  However, these were 
by another veteran whose service medical records were 
interspersed among the veteran's.]  Tinea pedis was first 
noted many years after service.  There is no competent 
evidence that relates such disability to service, and the 
veteran does not argue otherwise.  

As a layperson, the veteran is not competent to establish by 
his own opinion that his solar lentigo is causally related to 
event(s) in service.  See Espiritu, supra.  The preponderance 
of the evidence is against this claim; consequently, the 
reasonable doubt provisions cited above do not apply.

B.  Hearing loss

The threshold matter in any claim seeking service connection 
is whether there is current disability.  Without competent 
(medical) evidence of current disability, there is no valid 
claim of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  For VA compensation purposes hearing 
loss disability is defined by regulation.  Here, official 
audiometry on the service separation examination showed that 
the veteran did not have a hearing loss disability as 
defined.  There is no competent (medical) evidence after 
service of a hearing loss disability as defined.  
Consequently, the threshold requirement for establishing 
service connection for this disability is not met.   Any 
discussion of etiology of such disability is moot.  There is 
no valid claim of service connection, and such benefit must 
be denied.


C.  Psychiatric disability claimed as flashbacks

The veteran initially filed a claim for service connection 
for a disability self-described as "VIETNAM WAR 
FLASHBACKS."  He has been specifically advised that to 
establish service connection for his claimed disability, he 
must show that he has such disability and that it is related 
to disease or injury in service.  He has not submitted any 
medical evidence of a currently diagnosed psychiatric 
disability and failed to report for VA mental disorders 
examination.  The veteran had a passive-aggressive 
personality disorder diagnosed in service, and argues that 
service connection should be granted for such disability.  
Under 38 C.F.R. § 3.303(c) a personality disorder is not a 
disease or injury within the meaning of legislation 
pertaining to compensation benefits, and may not, in and of 
itself, be service connected.  Accordingly, service 
connection for passive-aggressive personality disorder (of 
itself) is barred by law.

As a layperson, the veteran is not competent to establish by 
his own opinion that he has an acquired psychiatric 
disability (or to relate such disability to service).  See 
Espiritu, supra.  As he failed to report for a VA psychiatric 
evaluation, this determination must be based on the evidence 
of record.  The evidence of record does not show a diagnosis 
of an acquired psychiatric disability for which service 
connection could be granted.   The threshold requirement for 
establishing entitlement to these benefits sought is not met.  
Hence, the claim must be denied.

D.  Diabetes mellitus

This claim involves an appeal from the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, it is not shown that the disability at 
issue varied in severity during the course of the appeal 
period.  Consequently, there is no evidentiary basis for 
"staged ratings".  As noted above, where diabetes requires 
insulin or oral hypoglycemic agent and restricted diet, a 20 
percent rating is warranted.  The next higher, 40 percent, 
rating requires that in addition to insulin and restricted 
diet, regulation of activities is also necessary.  It is well 
established by the record that the veteran takes an oral 
hypoglycemic agent and is to adhere to a restricted diet.  
Consequently, the critical question remaining is: Does the 
veteran's diabetes require regulation of activities?

None of the medical records on file show that the veteran's 
diabetes mellitus disorder requires him to regulate his 
activities.  His treating physician indicates that the 
diabetes mellitus is well-controlled with treatment 
consisting of oral hypoglycemic agent and restricted diet.  
VA clinic records include an assessment that the diabetes 
mellitus may be capable of control through diet alone.  The 
veteran himself has not alleged that his diabetes requires 
regulation of activities.

The findings established correlate closely with the criteria 
for a 20 percent rating for diabetes mellitus.  The 
additional factor (regulation of activities) required for the 
next higher rating is not shown.  Consequently, a rating in 
excess of 20 percent is not warranted.  The preponderance of 
the evidence is against this claim; consequently, the 
reasonable doubt provisions cited above do not apply.


ORDER

Service connection for a skin rash, to include as due to 
exposure to ionizing radiation and/or herbicides, is denied.

Service connection for hearing loss is denied.

Service connection for a psychiatric disability (claimed as 
flashbacks) is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


